Citation Nr: 1316854	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-42 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left total knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from August 1953 to August 1957.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A Travel Board hearing was held before the undersigned in October 2012 at the RO in San Antonio, Texas, a transcript of which is of record. The Board then remanded this case in January 2013 for additional development.  


FINDING OF FACT

The competent evidence is at least evenly balanced on the determinative question  of whether the Veteran's left total knee replacement is etiologically related to                        in-service injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a left total knee replacement. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1). 

The U.S. Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As indicated below, the Board is granting the benefit sought on appeal of entitlement to service connection for a left total knee replacement. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                  Accordingly, the Board will proceed to adjudicate this matter.

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. 
§ 3.309(a).

The determination as to whether the requirements for service connection are met    is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Lay evidence may be competent to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) ruled that competence to establish a diagnosis can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

A layperson is generally incapable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see Bostain v. West,  11 Vet. App. 124 (1998). However, lay testimony is competent if it relates to matters within direct observation and firsthand knowledge of the observer. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge). 

The Federal Circuit further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of          38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. However, as also observed by the Federal Circuit, lay evidence must "demonstrate some competence." See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).

As a preliminary consideration to discussion of the merits of this case, the Board observes that the Veteran's complete service treatment records (STRs) are not of record, and are presumed destroyed in a fire at the National Personnel Records Center (NPRC) in 1973. In situations, as here, where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the- doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). See also, Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). Thus far, all reasonable measures to  assist the Veteran in obtaining available medical evidence pertinent to and contemporaneous with his military service have been carried out. The Board further recognizes the concomitant duty to carefully explain the reasons and bases for the instant decision.

The Veteran's service treatment records (STRs) in this case reflect that he was admitted to the Travis Air Force Base (AFB) Hospital in March 1957 with the chief complaint of pain in the left knee of several years duration. The Veteran related a history of intermittent swelling, inability to bear weight and previous hospitalizations, locking, etc. on numerous occasions dating back to 1954.           The Veteran had frequented sick call numerous times immediately prior to admission and was thus admitted for further studies and evaluation. A physical examination at the time of admission was essentially negative except as pertaining to the left knee. Pain was located mainly about the left lateral anterior compartment. There was no effusion or atrophy, and no crepitation beneath the patella, and motion of the knee was intact. McMurray sign was negative. Ligamentous attachments of the knee did appear intact. Regarding the Veteran's hospital course,                               a pneumoarthrogram was performed, which was of rather good quality, and revealed both menisci to be intact without evidence of tear. The Veteran was placed on active progressive resistance exercises, and did very well on this being discharged to duty 11 days later in April 1957. The discharge diagnosis was derangement, internal, left knee, medial collateral ligament. 

Medical history given by the Veteran during his hospitalization had indicated that he had no difficulty with the left knee until the summer of 1954, when while stationed at Forbes AFB, Kansas, he had twisted his knee after duty one day, resulting in pain, swelling and inability to bear weight. The Veteran stated that he was then hospitalized for approximately two weeks, became better, and returned to duty; however, since that time the Veteran had had intermittent difficulties manifested mostly by pain at times and locking, with swelling on numerous occasions. The last occasion was during August 1956 while he was hospitalized at Travis AFB for a few days. He had frequented sick call often, and had been readmitted (in March 1957) for further diagnosis and treatment. At that time, further clinical evaluation showed no effusion present in the knee; no crepitation beneath the patella; motion of the knee intact; McMurray sign negative; and ligamentous attachments of the knee that appeared intact.  

The April 2003 statement from Dr. W.E.S., private orthopedist, indicates having treated the Veteran for approximately 16 years for problems with the left knee.   The Veteran had a history of injuring his left knee back in 1982 when he was working for a power company. According to the Veteran , he was repairing a leak on a boiler at which time he twisted his left knee. He stated he had no problems with his left knee for years, and actually he had injured his knee in high school and then reinjured it in 1982 while working for the power company. The physician further noted that the Veteran had degenerative changes in his left knee already in 1982, yet insurers [unclear exactly to whom this referred] accepted the 1982 injury as the new injury and took responsibility for it. Thereafter, in 1987 this physician performed an arthroscopy of the Veteran's left knee, during which he was noted to have a tear of the left medial meniscus and chrondromalacia of the lateral femoral condyle. The Veteran had arthritis, yet it was the injury that had aggravated the   pre-existing problems, which in the state of Texas was considered a new accident. The physician had followed the Veteran since 1987 and had noted a progression, of the chrondromalacia, to the point that a total left knee replacement was required. 

The physician summarized that the Veteran's total left knee replacement was indicated due to end stage arthritis, which had been aggravated by his job-related accident in November 1982. Aggravation of a pre-existing condition was considered a new injury in the state of Texas. Therefore, a total left knee replacement was necessitated by the job-related injury of 1982.

The Veteran underwent an August 2009 VA Compensation and Pension examination in connection with this claim. The Veteran then reported that he was initially evaluated for left knee pain in 1954 when he twisted his knee, resulting in pain, swelling and instability to bear weight. He had been hospitalized for two weeks manifested by locking. He sustained a repeat injury running in 1957, although a pneumoarthrogram was negative. The Veteran then speculated that his 1982 knee injury was a recurrence of an old injury. A physical examination was completed. The VA examiner then opined that the Veteran's left total knee replacement in 2003 was not caused by or a result of service. The stated rationale was:

[The Veteran] states he did not finish high school and only attended sixth grade. This remark is in contradiction to Dr. W.E.S.'s remarks on April 9, 2003 when stated by the Veteran that he had a high school left knee injury. This claimant was evaluated on active duty but all testing March 28, 1957 to April 8, 1957 was negative for any specific finding of the left knee or lateral left knee other than the Veteran complaints. The Veteran then separated from service August 8, 1957 and no other claimed reports were found in his record regarding a left knee issue until he had a left knee worker's compensation claim [at a power company]. The Veteran was repairing a leak on a boiler and twisted the left knee. He did not have any problems from that injury for many years but had progression of chrondromalacia patella from 1987 and crepitus and radiograph changes April 30, 1996. He finally underwent left total knee replacement January 31, 2003 with good outcome except flexion limited to 105 degrees.  

The Veteran has provided numerous lay statements from individuals who have known him for several years, attesting to their knowledge of his left knee problems dating back to his service and his mentioning to them of having sustained an                  in-service left knee injury.

In November 2012, Dr. W.E.S. provided a follow-up treatment summary, at first recounting the Veteran's history of left knee injuries during service, including with the left knee still locking up until discharge from service in August 1957. The physician then proceeded to state as follows:

From August 1957 through February 1987, [the Veteran] continued to have problems with his left knee. In February 1987, [the Veteran] came to see me after a slip and fall while working for [a power company].     My diagnosis was internal derangement of the left knee (torn meniscus) and degenerative arthritis of the left knee. The left knee arthritis was not caused by the February 1987 slip and fall, but was pre-existing.                        I performed an arthroscopic debridement of the left knee and meniscectomy. I told him that he had lots of degenerative arthritis of the knee which was old. In spite of a joint debridement and long-term non-steroidal anti-inflammatory drug usage, [the Veteran] progressed to endstage arthritis of the left knee requiring a total knee replacement in 2003.

When [the Veteran] entered the United States Air Force, he passed all of his physical tests. After the August 1953 left knee injury, his knee would lock. MRIs were not available in August 1953. I do not question the August 1953 incident tore a meniscus which went undiagnosed until the February 1987 incident. The untreated meniscal tear led to endstage degenerative joint disease, leading to a total knee replacement in 2003. 

On VA re-examination of April 2013, the diagnosis was confirmed of left knee osteoarthritis, severe status post total knee replacement. Following a physical evaluation, the VA examiner opined that this condition was less likely than not incurred in or caused by claimed in-service injury. The stated rationale was:

The Veteran has severe left knee osteoarthritis status post total knee replacement. There are two noted events in the documentation that have contributed to his current status. First, he incurred a sprain after stepping awkwardly in a hole. Records show that his examination was normal without swelling and normal range of motion. This in and of itself is meaningful in that there was likely no significant intra-articular injury present, and a diagnosis of sprain was appropriate. He was hospitalized, but this was due to "frequent sick call visits" per the records. This        did not, therefore, necessarily reflect severity of injury. Second, the Veteran noted a fall in 1982 at work. Falls typically indicated a greater degree of knee injury compared to an awkward footing/step. Both injuries noted above theoretically can contribute to arthritis, but the one in 1982  is more likely to have contributed to the severe state that required a knee replacement. Therefore, it is less likely than not that the Veteran's knee condition is due to or related to his military service.
The Board having considered the foregoing, and with due application of VA's doctrine of resolution of reasonable doubt in the claimant's favor on a material issue, the criteria for service connection for left total knee replacement are met. 

The November 2012 orthopedist's opinion states in no uncertain terms that the Veteran's documented left knee injury led to present day disability, finding that he sustained a torn meniscus injury in 1953 (undetectable without an MRI) which developed into end-stage degenerative joint disease, ultimately requiring the total knee replacement in 2003. The physician acknowledges the job-related intercurrent injury in February 1982, but distinctly recalls that on evaluating the Veteran in 1987 that he already had pre-existing left knee arthritis that took many years to develop. According to the above opinion, therefore, the Veteran's service was the primary cause of claimed disability, and the 1982 work injury merely worsened an existing problem. 

The aforementioned opinion clearly substantiates service connection. Even without having reviewed the Veteran's claims file, the physician's statement completely addresses the salient questions in this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (an opining physician's review of the records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts). Whereas also previously in April 2003, this orthopedist suggested that "a total left knee replacement was necessitated by the job-related injury of 1982," seemingly contradictory, even then the physician was clear in stating that the Veteran already had significant degenerative arthritis at the time of 1982 work injury, and such aggravation of a pre-existing condition was only considered a  "new injury" in accordance with applicable state law. Thus, the prior opinion of      Dr. W.E.S. if anything is wholly consistent with his more recent pronouncement that the Veteran's left knee condition is service-related.

Moreover, while there are two VA medical opinions that tend to weigh against an association between service and the Veteran's left total knee replacement, the November 2012 private orthopedist's opinion places the evidence in a state of approximate balance on the key issue of a causal nexus to service. Under such circumstances, all reasonable doubt must be resolved in the Veteran's favor.         See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Board further observes in this regard that even the April 2013 VA examiner's opinion acknowledged that the Veteran's in-service injuries were of the type that could contribute to arthritis (though the work-related injury was considered the greater contributor). In any event, it is sufficient that the November 2012 orthopedist's opinion clearly substantiates service connection.

Accordingly, the criteria for service connection for left knee total replacement      are met.   


ORDER

Service connection for left total knee replacement is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


